The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      January 7, 2015

                                   No. 04-14-00368-CR

                              John Christopher SPRINGALL,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                 Trial Court No. DC-5316
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
    The Appellant’s Motion to Withdraw and Designation of Lead Counsel is hereby
GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court